J-A29025-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

A.D.W.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

L.A.K.

                         Appellant                    No. 507 WDA 2016


                Appeal from the Order Entered March 11, 2016
              In the Court of Common Pleas of Jefferson County
                     Civil Division at No(s): 560 CD 2013


BEFORE: DUBOW, J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                       FILED DECEMBER 15, 2016

      L.A.K. (“Father”) appeals from the March 11, 2016 Order entered in

the Jefferson County Court of Common Pleas granting the petitions of

A.D.W. (“Mother”) for relocation to California and modification of custody of

their child, J.T.W. (“Child”). We affirm.

      On July 14, 2014, the trial court denied Mother’s earlier proposed

relocation to Hawaii and modified Father’s partial custody schedule. Mother,

who had already relocated to Hawaii with Child, appealed.         On April 10,

2015, this Court affirmed the trial court’s decision.     After Father filed a

petition to enforce the custody order, Mother returned to Pennsylvania and

immediately filed petitions to modify the custody order and to relocate to

San Francisco, California. On March 11, 2016, after hearing testimony over

the course of three days, the trial court granted Mother’s petition to relocate.
J-A29025-16



The trial court also granted primary physical custody to Mother and partial

physical custody and visitation to Father.      Father filed a timely notice of

appeal.

      The trial court ably set forth its factual findings, which we adopt and

incorporate herein.      See Trial Court’s Findings of Fact, Discussion and

Conclusions of Law, 3/11/16, at 1-27 (“Trial Ct. Op.”).

      Father raises the following issues on appeal:

          I. Did the Trial Court   err and/or abuse its discretion in
          misapplying the facts    to the statutory factors under 23
          Pa.C.S. Section 5328,    resulting in numerous conclusions
          that are unreasonable    under the circumstances as shown
          by the record?

          II. Did the Trial Court err and/or abuse its discretion in
          that it unreasonably did not give any consideration to
          mother’s history of contemptuous behavior?

          III. Did the Trial Court err and/or abuse its discretion in
          that it unreasonably did not give any consideration to
          mother’s history of lodging false accusations against
          father?

          IV. Did the Trial Court err and/or abuse its discretion when
          it reached inconsistent conclusions, which are not
          supported by the record?

          V. Did the Trial Court err and/or abuse its discretion when
          it did not require mother to fully meet her burden in
          determining that the relocation is in the child’s best
          interest?

          VI. Did the Trial Court err and/or abuse its discretion in its
          application of 23 Pa.C.S. Section 5337(h)?

Father’s Br. at 38-39.




                                      -2-
J-A29025-16



      “Our concern in any custody or relocation matter is the best interest of

the child, which considers all factors, on a case-by-case basis, that

legitimately affect a child’s physical, intellectual, moral, and spiritual well-

being.” S.J.S. v. M.J.S., 76 A.3d 541, 554 (Pa.Super. 2013). In custody

cases, our standard of review is as follows:

            In reviewing a custody order, our scope is of the
         broadest type and our standard is abuse of discretion. We
         must accept findings of the trial court that are supported
         by competent evidence of record, as our role does not
         include making independent factual determinations. In
         addition, with regard to issues of credibility and weight of
         the evidence, we must defer to the presiding trial judge
         who viewed and assessed the witnesses first-hand.
         However, we are not bound by the trial court’s deductions
         or inferences from its factual findings. Ultimately, the test
         is whether the trial court’s conclusions are unreasonable as
         shown by the evidence of record. We may reject the
         conclusions of the trial court only if they involve an error of
         law, or are unreasonable in light of the sustainable findings
         of the trial court.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa.Super. 2012) (quoting A.D. v.

M.A.B., 989 A.2d 32, 35-36 (Pa.Super. 2010)) (internal citations omitted).

This Court has also stated that “the discretion that a trial court employs in

custody matters should be accorded the utmost respect, given the special

nature of the proceeding and the lasting impact the result will have on the

lives of the parties concerned.”    Ketterer v. Seifert, 902 A.2d 533, 540

(Pa.Super. 2006) (quoting Jackson v. Beck, 858 A.2d 1250, 1254

(Pa.Super. 2004)).    “[T]he knowledge gained by a trial court in observing




                                      -3-
J-A29025-16


witnesses in a custody proceeding cannot adequately be imparted to an

appellate court by a printed record.” Id.

       “An abuse of discretion is not merely an error of judgment.”

Bulgarelli v. Bulgarelli, 934 A.2d 107, 111 (Pa. Super. 2007) (quoting

Arbet v. Arbet, 863 A.2d 34, 39 (Pa.Super. 2004)). A trial court abuses its

discretion when it “overrides or misapplies the law, or exercises judgment

which is manifestly unreasonable, or the result of partiality, prejudice, bias

or ill will.” ABG Promotions v. Parkway Publ’g, Inc., 834 A.2d 613, 616

(Pa.Super. 2013) (en banc).

       In his first issue, Father contends that the trial court misapplied the

factors in 23 Pa.C.S. § 53281 in reaching its decision. Father’s Br. at 43-44.

____________________________________________


       1
           The factors to be considered when determining an award of custody
are:

            (1) Which party is more likely to encourage and permit
            frequent and continuing contact between the child and
            another party.
            (2) The present and past abuse committed by a party or
            member of the party's household, whether there is a
            continued risk of harm to the child or an abused party and
            which party can better provide adequate physical
            safeguards and supervision of the child.
            (2.1) The information set forth in section 5329.1(a)
            (relating to consideration of child abuse and involvement
            with protective services).
            (3) The parental duties performed by each party on behalf
            of the child.
            (4) The need for stability and continuity in the child's
            education, family life and community life.
            (5) The availability of extended family.
(Footnote Continued Next Page)


                                           -4-
J-A29025-16


In particular, Father argues that the trial court misapplied the first factor,

“[w]hich party is more likely to encourage and permit frequent and

continuing contact between the child and another party.” Id. Father argues

that the trial court erred in making the unsubstantiated finding that he would

deprive Mother of custody. Id. at 44. Father also argues that the trial court

erred in applying the fifth factor, “availability of extended family.” Id. at 43,


                       _______________________
(Footnote Continued)

          (6) The child's sibling relationships.
          (7) The well-reasoned preference of the child, based on
          the child's maturity and judgment.
          (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the
          child from harm.
          (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child
          adequate for the child's emotional needs.
          (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.
          (11) The proximity of the residences of the parties.
          (12) Each party's availability to care for the child or ability
          to make appropriate child-care arrangements.
          (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party's effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability
          to cooperate with that party.
          (14) The history of drug or alcohol abuse of a party or
          member of a party's household.
          (15) The mental and physical condition of a party or
          member of a party's household.
          (16) Any other relevant factor.

23 Pa.C.S. § 5328.



                                            -5-
J-A29025-16


45.   He maintains that this factor “clearly and importantly favor[ed him].”

Id. at 45.

      The trial court addressed Father’s first issue in its opinion, applied the

relevant factors, and did not abuse its discretion in finding that the factors

weighed in favor of Mother. We agree with, and adopt, its reasoning. See

Trial Ct. Op. at 25-28.

      In his second issue, Father contends that the trial court failed to

consider Mother’s “contemptuous behavior.”          Father’s Br. at 46.      We

disagree. Contrary to Father’s assertion, the trial court both considered and

thoroughly addressed Mother’s past behavior; we agree with, and adopt, the

trial court’s reasoning. See Trial Ct. Op. at 13, 23, 27.

      In his third issue, Father contends that the trial court failed to consider

Mother’s “history of lodging false accusations against Father.” Father’s Br.

at 47. Here again, the record belies this claim. In its opinion, the trial court

did consider and address Mother’s past accusations against Father in

reaching its decision; we agree with, and adopt, its reasoning. See Trial Ct.

Op. at 23, 26, 29.

      In his fourth issue, Father contends that the trial court’s legal

conclusions were unsupported by the record.         Father’s Br. at 48.    More

specifically, Father argues that the trial court did not consider how awarding

primary physical custody to Mother would affect the bond between Father

and child.   The trial court addressed this issue in its opinion, and granted


                                      -6-
J-A29025-16


Father a level of visitation designed to ensure that the Father-Child bond

would not be adversely affected. We agree with, and adopt, the trial court’s

reasoning. See Trial Ct. Op. at 26, 28-29; Order of Court, 3/11/16, at 1-

27.2

       In his fifth and sixth issues, Father contends that the trial court erred

in applying the relocation factors.3 Father’s Br. at 51. Father argues that


____________________________________________


       2
         Father also reiterates here his second claim regarding Mother’s
unwillingness to follow court orders. Father’s Br. at 51. As discussed above,
this Court agrees with the trial court’s reasoning. See Trial Ct. Op. at 13,
23, 27.
       3
           The relocation factors are:

            (1) The nature, quality, extent of involvement and duration
            of the child's relationship with the party proposing to
            relocate and with the nonrelocating party, siblings and
            other significant persons in the child's life.
            (2) The age, developmental stage, needs of the child and
            the likely impact the relocation will have on the child's
            physical, educational and emotional development, taking
            into consideration any special needs of the child.
            (3) The feasibility of preserving the relationship between
            the nonrelocating party and the child through suitable
            custody arrangements, considering the logistics and
            financial circumstances of the parties.
            (4) The child's preference, taking into consideration the
            age and maturity of the child.
            (5) Whether there is an established pattern of conduct of
            either party to promote or thwart the relationship of the
            child and the other party.
            (6) Whether the relocation will enhance the general quality
            of life for the party seeking the relocation, including, but
            not limited to, financial or emotional benefit or educational
            opportunity.
(Footnote Continued Next Page)


                                           -7-
J-A29025-16


Mother would interfere with his relationship with the child.           Id.   He also

argues that the trial court did not find that any of the section 5337(h)

factors favored Mother, with the exception of factors six and seven, and that

even those findings were based on assumptions. Id. Father maintains that

because of the distance between Pennsylvania and California, his bond with

Child will be adversely affected.          Id. at 51-52.   Father also argues that

Mother could have found appropriate employment in Pennsylvania.                Id. at

52. Finally, Father contends that Mother did not meet her burden in proving

that relocation was in Child’s best interest. Id. at 51.

      While    cross-country        relocation    undoubtedly   presents   significant

challenges to all concerned, the trial court addressed Father’s fifth and sixth

issues in its opinion, applied the relevant factors, and did not abuse its

discretion in finding that relocation was in Child’s best interest. We agree

with, and adopt, its reasoning. See Trial Ct. Op. at 6-9, 12-14, 18-22, 24,

25-27, 28-30.
                       _______________________
(Footnote Continued)

          (7) Whether the relocation will enhance the general quality
          of life for the child, including, but not limited to, financial
          or emotional benefit or educational opportunity.
          (8) The reasons and motivation of each party for seeking
          or opposing the relocation.
          (9) The present and past abuse committed by a party or
          member of the party's household and whether there is a
          continued risk of harm to the child or an abused party.
          (10) Any other factor affecting the best interest of the
          child.

23 Pa.C.S. § 5337(h).



                                            -8-
J-A29025-16


        Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2016




                          -9-
                                                                                          Circulated 11/28/2016 10:04 AM




                              IN THE COURT .OF COMMON PLEAS OF
                              JEFFERSON COUNTY, PENNSYLVANIA
                                        CIVIL DMSJON
                                                                                      -    I   •
                                                                                               I




             D.W                t
                            Plaintiff,

                   v.                                            No. 560 CD 2013

L.AJ          K
                            '
                            Defendant.


             FJNDING OF             FACf, DISCUSSION AND CONCLUSION OF LAW

    . 1. This case began its second trip through. the Jefferson County CoW1 system on June 2,
2015, when, the plaintiff filed a Petition to Permit Relocation and modify the defendant's
schedule of partial custody. This occurred just before a bearing on aPetition to Enforce and
Contempt of1his Court's prior Order entered by Judge Morgan which had never followed by the
parties from· the date of its issuance. On October 6. 2015. Father filed an Answer to the Petition
to Relocate and a CQUAterMotion to M0dify Custody wherein he asked for primary physical
custody.

       2. A temporary custody order was put into effect and after many .evaluations, ·m~tions
and motions, this Court heard testimony on three separate days: October 9, 2015; Januaty 13,
2016; and February 2, 2016;.

         :t Mother is.A             D. W      : who resid~s with h~ mother and her minor child at
                                    Jefferson County, Pennsylvania 15&40.

         4. Father is L. A           K                                Lancaster County, Pennsylvania
17501.         .

      S. The parties are. the parents of a minor child, ]'       T          w     , date of birth July
  2013, age two.

       6. The parties were before thls Court Senior Judge \Villiain Morgan in April and May of
2014. and on July 14, 2014, Judge Morgan denied Mother's proposed relocation to .Honolulu,
Hawaii, and modified the partial custody schedule of Father. Atthe time the opinion was issued
Mother bad. already moved to Hawaii with the minor child.
                        .                                                                                ~
         7. On April 1 o. 2015, the Superior Court filed an unpublished Opiniop and affirmed the.~
trial court decision regarding Custody and Relocation. After actions filed to enforce the custod
order in both Pennsylvania and Hawaii, Mother returned to Pennsylvania and immediarely filed
petition to modify custody (to an order she had never followed) and a request to .relocate to San
Francisco, California.
                                                      1



                                                                                                                     844a
                                              I
                                                  '-


         8. The first witness called was Michelle L. Strait, who has a professional address of 529
Sunflower Drive, DuBois, Pennsylvania, where she is an LPN at DuBois Pediatrics. She
testified as follows:                     ·

              . a. She has been an LPN for five years and worked with Dr. Fatula for three years
       who is the pediatrician for the minor child and she has met both parents inthe doctor's
       office.     ·
                b. On Thursday October 8. 2015, in theafternoon, she had an appointment where
       she was supposed to meet and observe the child while he was getting an immunization.
       Wben she went to get the child from the waiting .room, Mother was holding the child with
       his bead buried in her chest. Father was standing in front of Mother making a scene,
       saying "'111is is my child ... give me my child!"
                 c. She indicated that others in the waiting room had moved awayJrom the
       couple.
               d. She described his tone as "very loud" adding "Everyone was scared. I was
       scared. The tone of hls voice ... no child should have to be put through that"
                e. She indicated that all parents in the waiting room had a look of a flat affect;
       therefore she decided to take the parties into the treatment room as quickly as possible.
                f. She indicated that parents and.their significant others are allowed in the room
       as long as it is "ok," She indicated that Mother wanted her boyfriend in the room while
       Father was a,rguing that he should not be in the room. Motherindicated that she did not
       want to be alone with Father.
                g. Mother indicated that herfiance then kft the room.
               h. The child did good with his injection being on Mother's lap where he was
       more comfortable.
               i. She indicated that both parents left whiJe she was cleaning. up and another co--
       worker said they were out by the pop machine.
               j. When she went out to lookj she witnessed that Pathet was standing where he
       blocked the back driver's side door of Mother's van, which would not allow Mother and
       Child to get in. Sbe could see Fatherjumping up and down and flipping Mother's nance
       "the bird."
                k. She described the scene as. very emotional stating Father came around the car
       and got right in the fianee'sface, flipping his bird approximately one inch from the
       fiance' s nose. Once they got the child in and :fiance was in the driver's seat. Father put
       bisbead in the car and flipped offMother's fiam~e again.
                l. She thought Father might be coming back in the office and was concerned that
       he might have a gun or knife.
                 m. She described the fiance•s behavior as calm stating "He didn't flinch and
      didn't argue."
                 n,   She was aware that someone had called the police so she did not call   the
      police.
                 o. She describes that every time these parents come in together, Father puts
       Mother down verbally and tries to talce the child away from her stating "He is loud,
       disrespectful and rude."
               p, She indicated that she bas never seen any evidence of a bond, she has never
      seen him hold the child and Father is always agitated when he is in the office.
                                                       2



                                                                                                     845a
              q. She indicated that she does not personally know either parent and that she does
       not know the history of their case.

       9. The next witness called was Manessa E. Beal, who.has a professional address of529
Sunflower Drive, DuBois, Pennsylvania, where she is an LPN at DuBois Pediatrics, She
testified asfollows:

                a. She has been an LPN with Penn Highlands DuBois Pediatrics and has worked
       with Dr. Fatula for ten years as of December, 2015.
                b. She was working the day of the immunization shots and witnessed Father
       standing in front of Mother holding his arms outto get the minor child stating he was
       "Making a scene in the waitjng room." She indicated that Mother's fiWlce, FM ,just
       shrugged his shoulders.
                c, Because of the scene Father was making, she thought it was best to get the
       child -in as soon as possible.                                ·
                d. _She indicated that Father was very loud and demanding screaming "I want my
       son! Iwant my son!" When they went to the exam room, she heard him saying "I don't
       want that man back there!' Because of this, she told another associate tp, get security
       ready.                  .
               e. She saw both parents by the pop and candy machine and.she told her associates
       not.to close the door so Mother could feel safe and have a place which to retreat.
               f. She was also scared of a gun or knife and a return to the office QY Fattier but
       indicated that there was a police officer who walked in to ensure everybody's safety
       before he left.
               g. She described the fiance's, FM 's, tone as being calm and he was not saying
       a word· while Father was jumping and had a very fearful tone in his voice.
               h. She indicated that the whole office is "on its toes" when they are aware Father
       is c.oming into the office.

       10. The next witness called was. Justin K. Lougee who resides at 120 Robinson Street,
DuBois, Pennsylvania. He is the brother-in- law of A. D W         and he testified as follows:

                a. He has attended several exchangts at the request of his mother-in-law,
       C           W       . bCCA~ 5ho Wil:i wotricd about her WJ.d the child being alone with
       Father at Sheetz. He indicated that he goes to help out the child .
               b. lie was present on Thursday, August 13t11, and he stated his mother-in-law
       backed in. told the child "J , good bye, I love you," and she han.ded him to Father.
       Father's first question was "Where's the child's mother at?" While asking this he was
       simply holding the child on his left arm, He then looked at the car and said "This man
       and this woman. are trying to keep you away from me." He indicated that Father only
       said two things to him, one was "Hello" and the other was asking if he had any clothes.
               c. He said~ Father said. ''I want to talk to you about my child's mother;" He
       indicated that the tone was loud and stern and very upsetting for everyone. There were
       many peopfo around and he indicated that Father asked others to join hint
               d. He indicates that the minor child just looks ahead with a blank stare whUe his
       fatber is doing this. Meanwhile, his mother-in-law is upset and bawling. He further


                                                3



                                                                                                    846a
        indicates there was no provocation of Father. He indicated he is no longer willing to
        have exchanges saying "I have a Wife and three kids."
               e. From what he saw, his mother-in-law does not try to engage Father; however.
        Fatherdoestry to engage her.
               f. When Father asks about the child's mother or the child, his mother ..in-law
       responds "Ask your attorney."
               g. J~na.Jso discussed a time he believed to be December 13th when he picked up
       his nephew at the Sheetz in Lancaster, Pennsylvania, accompanying him was his Father,
       John Lougee. He described that LAK was texting and videotaping and made the two
       Lougees wait while J1 was crying.
             h. He described the child crying as "part of the gig" saying Father makes it
       difficult during exchanges. He further testified that a two year old would and should be
       upset at exchanges but Father did nothing to calm the minor child or to help the situation.

       11. The next witness ealledwasJulie E. Popson who resides at 501 Grant Street,
Reynoldsville, Pennsylvania. She lives with her husband and two children. She is the sister of
JustinLougee, She testified as follows:

                a. She accompanied maternal grandmother on September 20, 2015, to pick up the
       child in Lancaster. She indicated that Father was there with his mother who said uoood
       by~ Max" when the child was leaving the car. When maternal grandmother offered to
       help with the child, he said to her "Want me to put my son in the car ... I will put my son
       in the car." She indicated 1hat be was screaming at both her and maternal grandmother
       asking "Who are you ... I need to know who you are?..
               b. She indicated that he continued to hold the door open and slapped on the hood
       of the car stated the following quote "Be good Christian women,"
               c. She indicated the following Thursday, she was at the Falls Creek Sheetz with
       maternal grandmother when Father came and never acknowledged the child but.open~
       his door and flipped maternal grandmother the bird. ·she then indicated there were two
       motorcycle gµys who Father started screaming at and calling them over and flips
       maternal grandmother 1he bird again.
               d. As they called the cops, ·LA.'K was doingjumpingjacks in the parking Jot and
       he then upon receiving.new shoes .for Jr says "You can shove them."
               e. Father then started telling the minor child to say "Bye Bye Mimi.0 He got the
       child agitated. She indicated that her never said anything to his son to calm hinl.
               f She indicated they did nothing to provoke him or start anything but that he
       cannot be peaceful.

       I 2. The next witness called was Christi A. Jarbeck, who resides at 110 Orchard Avenue,
Punxsutawney; Pennsylvania. She testified as follows:

               a. She is· a nutrition aid who· works at the WIC Office in Punxsutawney and that
       she is Mother's first cousin, with the maternal grandmother being her mother's sister.
              b. She accompanied her aunt on a pick up in Lancaster, Pennsylvania, on Sunday,
       September 131h wherein Father pulled in, brought the child close to the car·aru1 said; very
       loudly "Son, I am handling this. lam taking care of this. Don't know where your mother

                                                4



                                                                                                     847a
            is. J have a right to know what my son is doing." She described the situation as very
            eerie, saying that his tone was authoritative and pushy.
                     c. She indicated that Father'sbehavior was very upsetting to a two year old.
                     d. She indicated that she had afurther horrible.feeling because Father pulled his
            car in front of maternal grandmother's car so that she could not pull away.
                     e. She indicated that Father's tone was very threatening and his voice gets louder
            and louder.
                   f. Her aunt and the child were visibly shaken by Father's tone and behavior.
                    g. She indicated that maternal grandmother said and did notbing other 10 take a
            step back and tell Father not to shove the shoes at her.
                    h. On November 20, 2016, the Lancaster pick up when they were there, \..AK
            pulled out his phone and said "Smile Chris," to which she responded "You do not have
        the right to take a picture OT film me."
                i. He then told her "So; you testified in Court. Go ahead and testify against me."
            He then accused her of'not being divorced.
                   j. After checking the car scat, J     was not buckled in.
                   k. She admitted that· she still goes to exchanges with her aunt although she
            indicates she is afraid of LA\               m. She· recounted the time w.ben he flipped. the bird through her window when the
       motorcycle guys were there, she indicated "Thank Ood J . was looking forward."
               n, She said he placed his hands on the roof of the car when she told him to take
       his hands off the car, he said "Go ahead and call the police."
               o. She indicated that he is so animated that she can no longer consistently get
       people to go to pickups or drop-offs.
               p, She indicated that she has never said anything derogatory about Father but
       refuses to discuss any issues in front of her grandchild.
               q. On January 16th, Ms. W          testified that since, the last hearing exchanges
       were getting no easier. She discussed Father taking pictures or recording her or pointing
       out cameras at Sheetz saying "They arc recording you."
               r, At these exchanges, she testified that he told his son that "These are bad people
      who are keeping you away from me and taking you away."
               s. At that visit, he hit the car with his band and told the person who was in the car
      "You know Chris               : is keeping my son from me. You show up again and 1 am
      going to mace your face." He said this in front of his son, J .
               t, On February2nd, she testified to the drop offwhich occurred the Thursday
      before when Father had a little boy with him and she asked if the boy if he was going to
      ride to Lancaster. While she was doing this and talkingto the little boys, LAK
      was saying "She' s not like this . . . She's not like this."
               u. The parties had to negotiate a separate time to pick. up on· the last MQnday ~
      January due to the snowstorm that hit Lancaster. Father viewed this as putting his child
      in danger when the W:              had checked out the roads and everything was fine going
      down to Lancaster.
               v. She indicated that at those visits he was taking pictures with his cell phone the
      entire time.

       14. The next witness called was F       M           who lives at
Hawaii 96815. l-Ie testified as follows:

               a. His date of birth is December 12, 1972, and he is 42 years of age. He has no
       children.
              b. He Isa consultant and got his Bachelor of Science Degree in Engineering at
      UCLA and MBA at the University of Hawaii. He is engaged to A 1) W                  and has
      been since Mother's Day of this year.
          . c, He indicates that in his field he can bill clients up to $30,000.00 a month but it
      has to be in the software field which is only hiring in New York on the East Coast and/or
      small market software which is only a WestCoast Enterprise.
              d. He indicates that if Mother is allowed to relocate to San Francisco, he will
      have no problem finding a good job and providing the child with a good education.
              e. His parents live in Sacramento, California. and they are primary care doctors.
      When they emigrated from the Philippines, they picked Sac:ramento so he intendsto leave
      Hawaii andgoto SaaFtanciso;
              f. He indicates that he met J     in 2014 at his first birthday party when he was
      one of four guests.
               g, He believes he has a good relatioilShip with J    . He indicated that he has
      many nieces and nephews who are at a young .age, comparable to J'         's; therefore. he
                                                6




                                                                                                       849a
 has played with the child early to establish his ability to be successful in his contacts with
the child.
           h. He indicated that he knows there is a strong obligation to encourage a healthy
 relationship between J       and his parents and that he does not like conflict.
           i. He always likes to keep things nice, productive and positive.
          j. He likes to think things 'through ina positive way .
         . k. He has heardJ /sfather say awful things but FM has held his feelings
·inside.
           I, He accompanied ADW to the DuBois pediatrician for J 's first shots and
 said "It was not good." When they walked into the office. Father grabbed the child's bag
 of clothes and pulled them away and then started yelling "Can I have my son? Can I hold
my son?"
         m, FM : indicated that he told him "Just let her register," to which Father
 responded ••Just stop talking,"
         n. From his observation. the child had started to burrow into his mother, but
 Father kept up the request of giving him his son.
         o, FM finally told bim to please sit down and then he said "I'm asking you to
 sit down. please." To which Father sat down.
         p. Toe nurse came out to tell the parents to come back, Father.looked at FM
 and said "No, you stay here." Mother looked at him and said "Come along." F:M felt
the situation W'aS dangerous.
         q. After they went back. the shot was done in amlnute and they then turned to
 leave and ~ the pop machine, Father blocked them.
        r. FM indicated that they· could talk at Sheetz and he walked out to get into the
 car wherein Father attempted to stop them from getting into the car. He se.id Father was
jumping and dancing and clapping his hands. Father stared straight into FM "s eyes
when Father told him "Good luck ladies."
        s, FM indicated t1u¢ he witnessed most ofthe Skypes inHawaii and Fa1het was
very inappropriate from growling to screaming and yelling at Mother to Skyping from a
toilet.
         t He indicated that just put inwhatevet time they can in order for Fathet to have
his Sk:ypes; however, he gets angry especially when the child wants to nurse and Father
says .. Let me see your boobs .. Let me see him suck on your tits." Adding to that. "I have
seen your ~hole. I've seen yoµi:- J>WlsY," Re indicated that they lulVe tape afteJ, tape of
thls abusive behavior which hurts FM to watch.
        n. He then indicated how they recorded the Skype and identified eight different
Skypes which were admitted into evidence and which will be discussedat a later time in
this Finding of Fact. Some are audio and some are audio and video.
        v, He indicated that there were five Skypes eaehweek and what was put into
evidence was just a sample of the bad times.
        w. He lndicated that Mother's reaction during the Skypes was to try and facilitate
the communicationbetween Father and his child; however, ifhe had to give it a
percentage. be would say that 90% of the Skype would be Father screaming at Mother
and 10% reading to J · . Adding, they never finished a book.
       x. He said that after the Skypcs, she would be in. a shell and be nonresponsive · and
it would take him hours to get her to react.

                                           7




                                                                                                  850a
        y. He indicated that he tried to mediate by asking Father to please use this time
 wisely and make the best of his time with his son.
       z. He also indicated that he offered to fly Father to California as he thought it
would promote a good relationship and that he is willing to organize a Skype every
evening to benefit the child.
       · aa, He indicated that he knows. the Bay area well having worked in Sitcon Valley
before. The schools are excellent and the work and living environment are with all
professionals and he has .a big family that is all very close,
         bb. He indicated that he has only lived the past five years in Honolulu and before
that he lived in Palo Alto.
         cc. He testified from what he knows and from what he read in Court documents
that the Mother could remain inHawaii with the child and that they would not be inany
trouble.
         dd. He was aware of some offers to have Father to come to Las Vegas or maybe
New Orleans but Father never took those offers.
         ee, He indicated that he ~d mother are both Catholic and were raised in the
Catholic faith and he believes that religion. He said he has heard Father tell the child that
"the Jesus Christ story is bullshit."
      ff, He indicated he helped Mother file the,PFA against Father in Hawaii and
thought it was necessary because of the abuse of Skype calls.
       gg. He testified that he has been lookiag at Silieo:n Valley~ looking at jobs there
and 8C!'()S$ the country. That is the best spotfor him to go.
         hh. The parties are getting married on July .I 6, 2016, at St Joseph's Catholic
Church in Elk Grove, IL. It is just a matter of going through the process.
         ii. He believes 1hat he will live in Mountairi.'iliew in the San Francisco Bay Arca
and he has a good chance at worldng for Google and they have a great school district
         jj. Plaintiffs 'Exhibits 9 through 15 were pictures of parlcs and stores and schools
and other amenities in Mountainview CA in the San Francisco area.
         kk .. He indicatc.d that St. Jotcpb 's in Mountainvicw has ~. great preschoQl or there
is t;he daycare center which .bas great edueetion,
         II. 11)e schools are good from preschools through high school.
         mm, He diSCUS$ed picking up J           from the Lancaster·~       and Father
approached his car screaming '1 em not band.mg my son over to you. I don't care call the
police." FM indicated be had the child and Uncle.Justin Lougee in the car.
         nn. Father said he would not band over bis son because he said "You lied about
me in Court."
         oo. FM decided to leave the Sheetz, drove about seven.rmnutes stopped and
called A DW. He drove bact to the Sheetz because she called the police.
         pp.. He believed LA Kt left but came.back, They were both gone about 30
minutes total.
        qq. When he came back, he started the usual questions such as "Tell me Where
my son's mother is." Also, he made another statement that "My $Dn's name is Max."
        JT. He next testified about the January 14, 2016, doctor's appointment fora check
up and thcir2:30meetingatSheetz inFalls Creek. FM indicatedwhenhe palledin,
Father parked two spots away. FM got out and started unbuckling the child to which
Father said "Not No! l'll get my son," and he pushed FM away saying "Move!

                                           8



                                                                                                  851a
       Move! Move! Lwam to get my son. It's 2:40. Where have you been?" FM               reminded
       ·him of'thedoctor's appointment.
               ss, Father indicated "I want a report of that visit" After which, he grabbed J
       and walked to the car saying "These people are trying to 'take you away from me." He
       said that twice followed by "These people are not your friend."
               tt,He also explained how he checked on the weather in Lancaster after the big
       stonn through NOAA and that itwas listed that the roads were safe while Father was
       saying the road was closed.
               uu. He indicated that a Skype could be doctoredbut there was no doctoringdone
       on these Skypes. They were made on third party review and it would be too longand too
       complex to doctor the Skypes.
               vv, He clarified when Father was pushing him he was really bumping him with
       his chest.

       15; The next witness called was Rebecca Lynn Getschman-Padua. She is a clinical
psychologist from Hawaii who treated and continues to treat Mother. She testified as follows:
                a. She is a clinical psychologist who specializes in trauma and abuse in children
       and adolescents.
                b, She got her degreefrom The Forest Instituteof Professional Psychology ill
       Honolulu. She graduated in 1990 and has been in private practice since 1993 and has
       spent 35 years treating children, families and adults in private clinical work.
                c, She has dealt with and worked with victims of all forms of abuse.
                d, She met A D W,            asa patient in February of 2015, and feels at the time
       ADW was dealing with extreme trauma and abuse. She believes this came from
       J..A \'\ 's Slcype and abusive messages.
                e. Her history from the patient showed no mental·health concerns and excellent
       performance in college classes she took.
                f She established a business relationship with the defendant and reaJizcd the
       conttolllng signs of abuse, which is why she left I.he house they set up.
               g. She indicated that Mother initially brought auditory recordings of the Skype
       sessions then brought audio and video to her counseling sessions.
               h. She found the Skypes to be "pretty horrifying" stating most conversations
       focused on Ms. Wt        .
              i She eacouraged Mother to have someone else to nm the Skype sessions and she
       recommended in getting an attorney and a temporary restraining order.
             j. She indiCQted that emotional behavior and social problems can become used by
       abusers themselves and are a fonn of abuse.
              k, She described Father as being "clearly obsessed" with Mother.
               1. She indicated on the Skypes, Father addressed J1 as ·~,. which caused her
       concern showing that Father is not thinking of the welfare of the child by confusing the
       child. Father is only thinking of himself.
              m. She was able to make a diagnosis on Mother of post traumatic stress disorder
       and battered woman syndrome.
              n. Part of her COW1.SCling is to empower the woman to get control of her behavior
       so the woman does not give up.
               o. She indicated that she had extreme concerns with the child being very anxious.
               p. Mother clearly had fear of Father.
                                                 9




                                                                                                      852a
                   q. She has never spoken directly to Father or asked him to contact her regarding
           the treatment.
                   r, She did not know the legal status of the custody case but she knew that Mother
           did not get the final protection order in Hawaii.
                   s. She indicated that Mother did not show the symptoms she currently shows
           until two to three months after moving.in with Father, this was by Mother's self report.

       16. The ne>.."t witness called was James Homer who lives at 92 Third Street, FallsCreek,
Pennsylvania. He is acquainted with the W        . Family. He testified as foJlows:

                    a. His fiancee was best friends with Maternal Grandmother's deceased husband
           growing up and that he lives two blocks from their residence.
                    b. On December 17i 2015, he was getting air in his tires at the Falls Creek Sheetz
           and saw Maternal Grandmother getting gas while a man was taking a picture of her with
           his phone.
                    c. When Maternal Grandmother got J          out, this man pulled the child away and
           yelled at her. Mr. Homer Identified the man yelling as Father. He said he was not really
           able to make out what Fathee was saying.
                    d. He indicated that when Maternal Grandmother got in her car to leave, Father
           smacked her car with his right hand and. she got out of the car as if her window had
           broken.
                   e, Father then put the child in the car seat and proceeded to leave.
                   f. This was the onlytimehe Witnessed one of the exchanges and he never spoke
           to a police officer regarding it.
                   g. He was positive that Father had the child inhis arms while he was smackfug
           the windshield of Maternal Grandmother's ear.

       17. The next witness called was Gregory Gomati, He has a professional address of 1094
Chestnut Avenue, DuBois, Pennsylvania. H~ is a Sandy Town.ship police officer who testified as
follows:

               a. He lla:11 been a 1ull tlme Sandy Township Police Officer for six years.
               b. On December 17, 2015, he was contacted by Chris               about an incident
       at Sheetz wherein she advisedthat her vehicle was struck by the hand of art individual.
               c, He requested video from the Sheetz store and explained that the incident
       occurred at pump two and that. he had obtained the tapes.
               d. His testimony basically mirrored whafMr. Homer testified to with the
       exception of')'oU can only see the right hand pull back but you cannot see it strike the
       car due to the gas pump being in the camera view,"
               e, He called Father to ask him what happenecland said that Father initially denied
       striking the car but then admitted he struck the vehicle and this was over frustration of not.
       being to]d things.
               f. Officer Gomati did not bring tapes with him because it was an open
       investigation.




                                                    to



                                                                                                          853a
         18. The next witness called was Dr. John Gransee. He has a professional address of 313
West Liberty Street, Suite 226. Lancaster, Pennsylvania, where he is a clinical psychologist. He
testified as follows:

              a. He received a Bachelors and a Masters of Psychology and then received his
       Ph.D. in clinical psychology from Alliance:University and is licensed in the
       Commonwealth of Pennsylvania.
                 b. He was ordered by the Court to perform an evaluation of the parents;
       grandmothers and significant others, He administered theMMPl.
                 c. He reviewed the records provided, Faeebook exchanges, text messages, Skypes
       and performed two interviews, minimum, a third interview for each of the parents,
       jndicating that much Information was provided primarily coming from Father.
                 d. He also read through court documents that were provided and bad parent/child
       observation form from each of them along with a parenting history survey completed by
       each parent.
                 e, He observed that the child had a good bond with Father and was comfortable
       with him and seemed to.be well behaved.
                f The child was comfortable with Mofher and had a good bond and she was
                                                                      a
       effective with. her interaction but the child pushed the limits little more with Motlier.
                g. He observed Mother engaged in breastfeeding during his observation which he
       found as unusual. Butthen described that the child is ofagewhcreyou cannot
       automatical)y say "It's out of whack" to do that butmore of a personal choice.
                h. He authored a September 6. 2015. wherein he indicated the parents should
       maintain the status quo arurthat both parents should be involved in md.ividual therapy and
       co-parenting ~nipy.
                L He believed that it would be beneficial for both parties to engage in that type of
       counseling.
                j. He did have a conversation with Dr. Padua and listened as she explained her
       findings. He also reviewed the Skype sessions and was concerned with the serious
       boundary issues which are apparent from the Skype.
                k, He further went on to explain how Father was attempting to engage Mother in
       conversations that have nothing to do with ~ child.
                L He WilS also concerned with the length of the Skype communications and the
       age of the child stating that it was difficult to consistently. engage a child for that length
       of time.
                m. lie indicated that although the Skypes were very intense and crossed border's,
       it was not clear that J     was highly affcc~d OT paying attention· to them.
                n. He further added that he obviously could be affected and thinks that eventually
       if it constantly went on the child would be affected to his detriment.
                o. He mdi~ that the Skypes show that Father has focused aU of his anger and
       frustration.
              p, He then focused on Father's demonstration of having difficulty with boundary
      issues and Mother's anxiety relating to be anywhere near Father. He indicated this could
      be a problem and would need to be addressed tl)rough counseling.
              q. He indicated that he was unsure he could say that Father was obsessed with
      Motber; however.he did say it was safe to say that Father exhibited excessive tendencies.

                                                 11



                                                                                                        8.54a
 and used excessive behaviors in these situations. Dr. Gransee also indicated that he has
 great concern about the boundary issues that Father has,
          r, He further indicated that the child would have an emotional reaction to the
 hostility between the adults.
          s. He indicated that the child is relatively comfortableand reacted well with
 FM :. He indicated that J        was insecure when Mother left the room and that he was
 not yet secure to be with FM alone,
         t. He indicated that the child is very close to his maternal grandmother and would
ask.for her or his "mommy,"
        u Hewas concerned for both parents and how they might beaffecting the child.
Neither parent can claim the "good conduct award.';

] 9. The next witness called was A        D. W:       who lives at·
     , Pennsylvania 15840, who testified 115 follows:

        a. She is employed by Chanel Incorporated and is asking now to relocate to the
San Francisco Bay area of California.
        b. Her new offered position is as a retail manager with businesses in the
neighborhood of $7 ,000,000 gross sales which is $2,000,000 more than her previous
positio~in Hawaii.
        c, She quit her previous position in Hawaii when she lost her appeal deciding she
had no other choice. She called to resign and talked to a vice president who gotback to
her wi1h an opportuiiity for employment on the main land.
        d. The vice president suggested the position and sent an offer to her on Jun¢ 2nd.
        e. She indicated that being a retail manager in San Francisco ]3ay still allows her
to be highly visible with Global Brands flagship stores.and that she hopes to use this to
work her way into a director's role and a long term position on the East Coast.
        f. She indicated that the position last year paid her $117,000.00 In gross wages
and that she got $10,000.00 in.rc:locat.ionexpcnscs.
          g. Her n.ew position pays Ji base salary of $89,655.00 plus bonus of close to 25
percent
           h. She has no limit on expenses and her expense account taking customers and
vendors to lunch.
           I, She has internet phone and office supplies and is permitted to work from home
for much of thisjob. It does not require as much travel and is more high profile.
           j. Her home office would be in Mountain View. California, and her report to
stores would be in Palo Alto area, along with the Union Square flagship accounts.
           k. She has fifteen days paid vacation and holidays.
           l. When she moves and gets a car, she will have a vehicle allowance .
         . m. She indicates that the company is very aware that she is involved ·in custody
litigation stating"It's a woman's company" and described CocoCbanelElS an orphan
who worked her way up and takes      care   of women. Her vice president has taken care of
her many times in this "career" with Chanel.
           n. She indicated that as a person who does not possess a college degree it is a
very good opportunity and that part of this opportunity is having the same vice president
all along who keeps m~ing these additional offers and protecting At>W • s job.

                                            12



                                                                                              855a
                                                                                                     ...   '
        o. She indicated that Father has made every effort to get her fired by reporting
her as having stolen from the company, indicating that he left a voicemail with the vice
president which has been admitted as Plaintiff's Exhibit 21, a cd copy and transcript.
        p. She recognizes the voice as    LAK ·        and describes listening to it as "a
punch in the gut."
        q. She indicated that she has been living in Falls Creek, Pennsylvania, but has
traveled to San Francisco, California, as required by her job but she often takes the red
eye flight.
        r. She also gets health, dental, eye and life insurance with her job which she
described as "having greatbenefits," She has a 40l(k) in which she contributes up to 10
percent.
         s. She indicated that when she was pregnant she had no insurance and she owed
bills in the amount of $50,000.00 initially to Penn Highlands.
         t, In hertestimony, when describing her son's relationship to Father she said "l
want him .to be there with , LA K . '1 She was saying this when she indicated that the
proposed move was not to keep the child from Father.
         u. When describing her fiance FM . she said ''1 couldn't be luckier ... he is
everything .... everything a woman could want n
         v. She indicated that FM set up a college fund for her child, J > and that be
and his engineers get together and they are good support for the child as well as her.
         w. She further described him as "The best guy in the universe" and she is excited
to marry him and be part of a large Philippine family.
         x. She indicated that FM is always looking for a solution to pull the emotion
out of arguments.
         y. He is easy going and just a nice guy.
         z, She spent a great deal of time talking about the degrading nature of the Skype
messages and how much Father concentrates on ~ing             her rather than paying
attention to his son.
         aa, She discussed how he tries to touch her attbe exchanges and further said that
he attempted to touch her in the courtroom on October 9.
         bb. She said a normal day with her son is spending a lot of time outdoors, doing a
 lot ofdancing a lot and Jetting his imagination go to work with different games.
         cc. She indicated that since she can work from home, she can work heavily when
the child is napping or sleeping.
         dd. She indicated that she believes her child eats very well and healthy but that
the child's diet is not good enough for his father.
         ee. She discussed the area where she is planning on moving, calling it very nice,
very well educated, very cultured with a sense of community. She indicated that J
knows some of the people in the neighborhood and bas had play dates.
         ff. When cross examined, she will many times tell him to contact his attorney,
she stated "I always respond to his questions. I never tell him. to shove it as he tells me,"
         gg. She gave her reasons why she waited in Hawaii while her previous case's
Order proceeded through appeals court.
        hh, Her answers were unsatisfactory and Jacked credibility in dealing with why·
she did not return to Pennsylvania.


                                         13




                                                                                                856a
                 ii. She does not feel as though she has ever placed obstacles to custody or
       visitation but that Father places obstacles to custody or visitation by raising his voice and
       the things be has said to her.
                jj. She indicated that she did notthinkit was a problem to put the child in the
       Hawaii Life Program, when she indicated the producer told her that rt only required the
       primary custodian to place the child in the program. She indicatedthat the matter had to
       be refilmed after · LA K        · proclaimed that his child did not have permission to be in
       that program.
                kk. She believes that the differences in education the child will receive in
       Pennsylvania and California are tremendous and that she and FM , are financially secure
       and able to care for the child.
               Il, She indicated that the cost of a roundtrip ticket is· around $300 and from
       Philadelphia to San Francisco, the child would be on a plane for 3 hours and 36 minutes,
       just about the same es he would be in a car to Lancaster.
               mm. She claims the jobs that Father found for her on the int:cmct did not match
       her experience or her position she has in California.

       19. The next witness called was Detective Ray who has an address of 1$7 West Mitzler
Road, Brownstown, Lancaster County. Pennsylvania 17508. She testified as follows:

                a. She is a detective with the township police where the Sheetz Is.located · in
       which the parties exchange custody in Lancaster County.
                b. On October 25, 2015, she was called to the Sheetz. A man was sitting on the
       curb holding a child and there were two other males in a car. They were in a custody
       dispute.
          ·     c. .She indicated. the child would "freak out.. every time Father got near the car
       and that she explained the police did not get involved in civil matters and informed the
       people to conteertheir attorney. She described the child as being u.pset and crying.
                d. The two men were the Lougee father and son who had come to take the child
       backto his mother. Justin Lougee is the child's uncle.
       ZO. The next witness called was Lawrence M. Satifka, who is a licensed psychologist at
200 Pine Street. Suite 400, Williamspo~ Pennsylvania. He testified as follows:

               a. He bas been licensed as a Pennsylvania psychologist since 1988. He received
      his Bachelor's Degree from Edinboro University in 1980 and received a Master's Degree
      in 1982 in Clinical Psychology and was licensed four years later following a national
      exam. He worked under several other psychiatrists including this Court's mediator, Dr.
      Allen H. Ryen.
              b, The Court ordered him to perform several psychological assessmeats on both
      Mo~ and Father to rule out any mental illness which would affect the ability to parent
      or co-parent. He performed the evaluations and authored the reports that were submitted
      to the Court.
              c. He discussed the dates that Father met with him, engaged in clinical interviews
      as well as the MMPU, the inkblot drug and alcohol use test. He indicated that Father
      came with a wealth of documents and he reviewed a whole lot of documents suuounding
      this case.
                                                ]4


                                                                                                       857a
           d. In his practice, he initially does the MMPI 2 and then sends it out to be
computer       scored by. Dr. Robert Gordon oftbe Allentown area.
    ..     e. He explained.the difference ~P. ~aw score between his and Dr. Gransee's testing
  by 1ht_parenrhaving taken this test a secondt1.n1~.as well as him informing the parent of
. the 'potential up and down· nature of.the scales ·:w~n a parent is trying to look better than
  amt parent actually is.                    . · : .· ; ·.
    .      f. He indicated that Father .had. an inflated sense of self-esteem' with superficial
  emotions, that he denied his faults. a,np proclaims bis VU1Ues.
          ·g. He said that alltea clinical scale  scores _for both. parents were within normal
  ranges, although he discussed tendencies that both.parents exhibited.
           h. He found no problemsof drugs or alcohol'wiih either parent.
           i. With regard to the inkblot test, Father had a reflection response which is highly
  unusual in adults and points to a potential narcissistic view of oneself to the world.
          j. He discussed narcissism from a clinical standpoint calling it a personality
  disorder of extremely self centered people, their ego conditions and that they have little
  empathy and are grandiose.
           k. He said Father had a tendency toward narcissistic traits.
           1.. He· called that a less than optimal way of relating to the world saying that a
  narcissist can be so hung up on oneself when someone rejects them, it can cause
  problems.                               ·
          m, For a practical application to the present case, he discussed Father's continual
  use of the name Max for his son, stating that it is a nickname. He described this as saying
that since Father feels it is better for him, he does not care about the effect it has on bis
son.
       n, He indicated that each of the problems discussed regarding custody exchanges
would not surprise him because of the narcissistic tendencies.
       o. He indicated that Father scored in four of the nine categories necessary to
diagnose narcissism but stated he had to score in have five to have a diagnosis.
           p. He believed it would be highly difficult for F:a.the:r tq get therapy stating he
would     have to take an honest to God Iook at himself and admit and want to change.
           q. He followed this up by sayiJlg "I like him ... He's intelligent~ sociaJ and
extroverted."
        r. Because he has narcissistic tendencies, he believed Father's prognosis is
guarded.
       s. He indicated with regard to Mother, she          appears to be naively   trusting of
others.                             ·
        t, He believes she saw herself as having a history of being unloved and she
advised him she had Post Traumatic S~       Disorder.
          u. He proposed he believes people can change and be has seen some movement
of the parents to make the child available but indicated that we cannot know everything
and said "I wish I could be a fly on the wall at the exchanges."
        v. He wrapped up by saying "These are two kids that never should have gotten
together. We need to piek our partners with more scrutiny than whatisavailableon E-
bay." [sic .... the Court believes he meant e-harmony],



                                             15



                                                                                                  858a
                                                                                                         .....
        21. The next witness called was S      R. K           ·. She lives at                  ,
      , Lancaster County, Pennsylvania. She is the live-in girlfriend ofFather and she testified
as follows:

               a. She entered into a relationship with,    LA K        on August 31, 2014.
              b. She is 31 years of age and is employed by the Reading Health Systems as a
       Supervisor ofRadiology.
              c. She took radiology at Mansfield and gother Bachelor's Degree from Saint
       Francis.
               d, She moved into the ,l,:4.K. . household on October 3, 2015, with her two
       children I.      . R    age 7 and L      W       age 5.
               e. She has custody of those children from Thursday to Sunday every week. They
       get along well with J     and they look forward to seeing him.
               f When he is at home, he is pleasant and happy;
               g. She said they do everything as a family. From Lego to Lincoln Logs, spend
       time outside when the weather is nice and they are working on reading the Swiss Family
       Robinson. They associate very well with the LAK family.
               h. She sees his brothers and other members of his family.
               i. She stated they began dating when the child was in Hawaii and this was very
     . hard on Father. He was frustrated and heartbroken. Her telephone or Skype sessions,
       although they were quite often, many attempts were to no avail.
              j. She was only every there for one of the Skype sessions that were 30 minutes
      and it was all appropriate.
              k. She saw him ask questions to. gain insight to his child's life. They were not
      answered.                                                                   ·
              l. She said Mother's main response to his questions were "Talk to your attorney."
              m. She indicated that they all resided at a Bed and Breakfast and they never bad
      an. unhappy client
              n, She works Monday through Friday, 1:00 p.m. through 9:00 p.m., so she is
      available re help with the kids.
              o. She indicated that the father of her children and all of the children's
      grandparents live within 45 minutes and they accept J        as part of their family.
              p. She keeps a log of exclumges on the Sunday hand offs. She goes to every
      exchange herself but does not expose those exchanges to her children.
              q. She indicated problems caused at the exchanges were caused by Mother's
      family.                   ·
              r. She indicated that Mother was at the exchanges quite often until August
              s. She indicated that in the October exchange itwas talked about when Justin
      Lougee and his father came down, the child did not want to go with them and was
      hysterical. She also said that the police officer told them there was nothing he could do
      but that Father was the reasonable one Wlth getting child in the car.
              t. She does not believe that Mother keeping J       would be in his best interest.
      She believes Mother would take him back to Hawaii and keep Father and his family away
     from the child.
            u. She indicated that Father gets upset at the exchanges when there are two
     people in the car that he does not know and they will not talk to him.


                                               16



                                                                                                   859a
                v. She discussed the school districts and day cares in the area and said they were
        good.
                w. The child has displayed anxiety by chewing his fingernails all of the way off
        atthe first.partial custody times. She said he is comfortable with the family and does not
        chew. his nails any more.
               x. The child is very happy, incredibly intelligent and has fine motor skills. Sh~
        added •'He has a lovely time when be is with us,"
               y. She said at bis age. she has a pJan for potty training whicb Mother does not.
            ·· z, Sbe indicated that her marital status is now divorced and she lived in Reading
        prior to meeting Father. She sold the home in Reading and she pays rent to Father for
        one llalf ofhis mortgage or $1,150 a month a total of about $1,350,00 per month. She
        describes that as not a lot of money for the quality in which they live.
                aa. She has a profit from the sale of her home that she keeps in a bank account
        and she pays rent from money she gets from work.                     -
                bb. She made a reference that FM : bas lied and they plan on prosecuting him.
        They decided to focus on the custody case first before. they take criminal action. She
        believes that both Mother and FM have broken the law.
                cc. She indicated that they call the child by "Max" which is his nickname and she
        does not see it as. a problem for the child.

       22, The next witness called was Dr. E         H who lives at
         L, Lancaster County, Pennsylvania He testified as follows:
       a. He has a Bachelors Degree in Biology from Edinboro University !Uld a Master's from
Duquesne in Cellular Biology and almost had a Ph.D. from Delaware. He then graduated from
the University of Pennsylvania Dental School in 1986 and works as a .deatist,
       b. LA\" is bis son, He married N, • K            26 years ago. He has three children of
his own: Will. Julian and Brittany and a foster daughter. He said be does not treat any of them
any differently.
         e. He indicated that Mother's family is welcome in his family and she came to live with
them. They opened up their house and their hearts but things have changed and now they arc
tI}'ing to keep his grandchild away from the. family.
         d. As patriarch ofthe family, it put a horrible strain on their compassion. honor;
integrity. Their harmony has beendrametically disrup~ by the alienation of bis son's parental
rights.
         e. He believes that Mother is engaged in parental and grandparent alienation and she puts
herselfmore important than his grandson.
       f. He indicat«i that while she was pregnant she spent endless. weeks sleeping in the
hospital while her father was ·dying.
        g. He indicated they call Jilin Max as a.nickname.
        h. He indicated when they first got t() meet him he was non responsive, pale, non verbal,
non communicative and was a "failure to thrive" situation. Now be is laugbing.andjolly and
having fun.

        23. the next witness called was Nt      R      who lives at
PA.. She is lhe paternal grandmotherof the minor child and the wife of E          H.     She
testified as follows:


                                                17



                                                                                                     860a
         a. She has a Bachelor's Degree in Special Education and a Master's Degree in Science.
She works withkids with special needs in the Lancaster Lebanon Intermediate Unit.
        b. She describes her family as being very close and says that J        is very comfortable
and having a lot of fun with the family.
        c. · She describes her son LA K as a consistently wonderful person and one of the most
patient people and incredibly loving'. .
        d. She described how LA\ can because be bas a "compendium" of evidence that Mother is trying to keep him away from his
 son.
       f. He said Mother is constantly adversarial and he is in a position where he just wants
everybody to do what is bestfor his son.
       g. He indicated that he did have a DUI charge from his last week of college atClarion
which he served in New Jersey and a fine far burning brush but he has no alcohol or narcotics
problems.
          h, He indicated that he has Judeo Christian beliefs but identified himself as Jewish
 stating his father's family is Jewish.
        · i. He went on to point out that Mother had deprived him of~ 76 days and said she held
 him in a completely negative light
        J.   Father runs a bed and breakfast where he cooks for anywhere from two to six people
plus three kids.
         k, He currently has a cash flow problem because of the custody case stating he has spent
upward to $100,000.00, which be believes everyone should see how frustrating that was to spend
money.
         1. He then went on to say about Mother ''She is still a wonderful person. 1 was engaged
to her:' He stated be would not hold anything against her ancJ be would see through these
challenges as a father.
         m. He indicated his mortgage had been Jate because of the custody at times but indicated
that he has money to pay and he has no bills unpaid along with his child support.
         n. He said his financial "rockiness bas totally leveled out."
         o. He described his son's eating habits as being a "grazer" statiDg "be takes a couple of
bites then runs," but he feeds him a well balanced, healthy diet that is low in sodium and sugar
and is taking him away from the "pre-diabetic lifestyle" that Mother bas him set up on.
         p. He then talked about the child's excrement, he said when he gets them he does not
poop for two days but he believes he should do it four to five times a day with color changes,
describing this as a wonderful mechanism for disposing of waste.
         q. He bathes the child. does the 1aundry, saying by running the bed and breakfast, he
took the feminine role, doing laundry, ironing and taking care of the children.
         r. He indicated he would never need daycare because he is at 1he bed and breakfast 1000/o
of the time.
         s. He described some of'the problems of the exchanges as there being 18 to 20 different
               he does not know as a father and aaid "I am not goins to be pusheid over as a father."
 h;i.4ividl:141J
        t He indicated 1hat the child loves both of his parents and should be with both bis
parents ina co-parenting situation. He said the parents needs to care for their child and not be in
this court room. He then used a quote be said several times, pointing to himself "This family has
unconditional Jove." Then he pointed to Mother and said "That family has conditional love,"
           u. He discussed three complaints he had against Penn Highlands pediatricians. one was
  their intake secretary handed documents to the plaintiff upside down in front ofme. One of the
  staff said to the plaintiff that she had something for the plaintiff's mother and finally that they
'testified against him. As a side note, throughout-the testimony, many witnesses indicated that
  Father used the term "You testified against me" as a statement against them. This confirms that
  Father apparently bolds illfeelings toward anyone Mother called to testify in the Trial. Father
  indicated that he currently has an invemigation going 011 agairult Dr. Fatula and his office.


                                                  19




                                                                                                        862a
          v. Father indicated that when litigation started bis business was a six bedroom and
  breakfast He has now reduced that to four. He put into evidence pictures anda video ofhis
  home. lie actually put in pictures ofhimselfand his child at pleasant times.
          w. He indicated that he put in the pictures to show his interaction with his son stating
  "He is not afraid. There are no nightmares. There is no crying. 0 He describes himself as being
 hard worker and said his son "Falls in line."
          x, When asked about his insisting on reading to the child over Skype. when the child was
 a baby, he indicated that it was "The power of speech," If he was not in the room. he wanted to
 fillthe room with his speech.
          y. Mother left his residence when she was five months pregnant and he describes that as
 "That's when all the nonsense started." He further stated that when she left she tried to stay
 away :from him and keep the child away from him.
          z. To describe his family he said be is healthfocused as well as education focused.
          aa, He indicates there was no communication from her prior to her moving to Hiwaii
 and that she was gone from May 29, 2014, to June 4~ 2015.
          bb. He also claims that the Skype sessions were sabotaged by her to have white noise
 and other interference so be could not hear as well and had to speak louder,
         cc. He also claimed that during the Skype sessions, Mother would not refer to him as
 Father but rather she would refer to him as "the man in~ video."
         dd, He claimed that be empowered himself to use the UCCJEA to bring mother back
 from Hawaii but that he spent thousands of dollars and bad eeuntless sleepless nights.
         ee. He claimed that Mother's witnesses' version of his exchange behavior is exaggerated
and that he has had good reason each time he has raised his voice, suc::h as not ~O\Ving the
individuals and trying to discuss matters with Grandmother. He said Officer Gomati
exaggerated and the officer wilI not retmn his phone calls now.
         ff. He indicated that when the child first returned from Hawaii, he had a greasy Mohawk,
was unclean and light skinned
         gg. · When the report went in that he had not drug and alcohol problems, he went further
to claim that the ·woman.~ that office who gave him the evaluation q\tlt ber job because she was
so upset with the way his custody case is going and the. fact that he had to do the test.
         hh. He claims he caJls his son Max because it means "the greatest."
        u. He then placed into evidence a lot ofjob descriptions that he found for Mother in New
York and other nearby cities stating that she could get these jobs.
        jj. He reiterated that the child has no nightmares when staying at his house, stating that
junk food causes nightmares and that is probably why he bas-them at Mother's house.
        kk. Itwas pointed out to him on Febl'WU'Y 17, 2015. he called her 300 times in one day
and texted her 99 times that day. He described that as being part of the frustration ofher being
and Hawaii and then further stated· "Those were attempts to. start off communication."
        ll. He then stated that he did not believe he made my questionable comments in front of
his son and indicated those comments would be harmful to his son. He further stated thathe did
make inappropriate comments regarding Mother's breastfeeding. His admittance was "Show me
a boob. 1 used to suck OJl a boob."
      mm. He claimed with regard to the rest of the videos and recordings that they were
somehow altered or manufactured by FM stating "He has the ability to do that,"
     nn, . He consistently claims that Mother lies about him and he stated that most of the
communication while in Hawaii was to assist with raising his child and in the best interest of his

                                                20



                                                                                                     863a
 child, He went on from that to say that Motlier is consistently shoving candy at and into the kid
 prior to hand offs.
          oo. He describes his child custody exchanges as not being positive experiences but says
 that a great deal of the problem comes from strangers who do not create a positive atmosphere.
          pp. Father said he was seeking primary custody but would give Mother "unlimited
 visitation" as Jong as it was supervised in his home. He then said "She is· welcome in my home
 anytime."
          qq. He indicated that she does not have a whole lot of stability with all ofber moving
 around and she needs to go in front of or be seen by a professional.
         rr, He indicated he• had to scale back his bed and breakfast plans to make room for a
 whole family.
         ss, He again reiterated that his constantly being involved in the custody case bas hurt him
 financially.
          tt. Throughoutthe days of Trial.In many of the videos end questions from his attorney,
'the defendant kept sayfug that all he wanted to do was "co-parent," During bis testimony,
 several times, the Court as well as ·attorneys asked hiin to define co-parent and he completed his
testimony by being completely unable to define ce-parentiag as he saw it



       FACTUAL FINDINGSON THE EXHIBITS NOT DISCUSSED BY                          WITNESSES
                          WHICH     WERE PLACED INTO EYJDENCE
       a Plainti~s number 2 is· the first of a series of CD videos made of Skype calls between
Father and Child. Father begins by screaming and dumping the garbage then sits on the floor
and appears to be pushing himself up· and down •.. He uses the word "co-parent" several times.
refers to Mother as Ms. W      t screams at her "I wimt my child" and "You are my child" and

asks   her to tell him "He' s your father" and "Tell my child why he's not at Daddy's house today."
He also says several times "We are a family. Tell your son we me a frunily." He then threa.tcns
her stating she "will lose the child" but is willing to give her 50% of the custody if ''you want to
co-parent," The video is laced with cursing and inappropriate language.

         b, Exln"bitnumber2 begins with Father sitting on the toil~t where he sits throughout the
entire video indicating that "the human body bas waste." He also starts this video by calling
Mother dumb and stating "you're so dumb you can 'tdo anything," At some point he says "Fuck
you, A     t and then goes on to proclaim "I'm loud and in charge." Hethen tells her that it is
not going to be OK and that she needs to help herself by giving him what he wants.

         c, Plaintiff's Exhibit 4, done on May 26, 2015. Father begins while reading adult literary
quotes while his son plays. He talks about love, then screams at Mother. During the video he
talks on the phone getting financial advice and lets his son listen to it all. Then screams "Miss
W       .! Are we not a family?" He then tells her to call him "daddy' and he tells her that he is
one of the people that gets dicked over in custody cases and both women and men get "dicked
over." He then goes on to say that he docs not believe the story that Jesus is the Son of God
stating "That story is bullshit." He then tells her that he "likes it fast and likes it good." Then
tells her to smash her wedding rings. Finally, as with many of these videos, when Father's time
is up he is screaming at her to not go and not to hang up.
                                                 21



                                                                                                       864a
        d. Plaintiff's Exhibit 5 is an audio only of April 14, 2014. H~ begins this rw;>rding by
calling Mother a bitch andthen tells her that he is recording it. Then he tells her that .she is a llar
several times and says "Fuck you" followed by "Go fuck yourself." He calls her an idiot while
discussing the case and the; child can clearly be heard crying in the background. He demands to
see Mother breastfeed the minor child saying "1 used to suck.on those boobs."

           e. Plaintiffs Exhibit 6, is the longest of the disks being 51 minutes long. He is most
quiet on this disk but does ask several times about nursing and whether he can see her nurse.

         f. PJanitff 6, was made February 18; 2015~ as an audio disk only and the only disk
wherein Mother told Father that she was in fact recording the proceedings. Although she
testified in Court that she told bun every time, this in fact was the only one where she told him
that she was recording. It was a disk which had his usual yelling and series of questions,

          g. The next disk 7 was made. on May 12, 2015. He begins by telling her that he is going
 to use his h~ to ruin Mother as well as Toni Cherry's career. He follows th,a1 by stating "I will
'bring you down. 1 will bring Toni Cherry down.'; This tape shows his anger the most and is·the
 loudest of the recordings. He calls Mother a "Motherfucker" and boldly declares that he bas "a
 constitutional right to swear" and he has "a comtitutfonal right to do anything." Mother tried to
 calm Father by stating "Do you want to read a book or sing a song to J , it could be posiiive...
 Father answers by saying "I can't." Father also accused Mother of theft and further screamed
 "No!" a minimum oftbirty times while she tried to hang up the Skype while after he had used all
 of his time.                                               ·

        h. PlaintiWs Exhibit 21 is a tape recording of'a voicemail that Father left with an
Executive of the Chanel Company regarding Mother and how.he wants her tired. Interes1ingly
enough the person. who transferred the audio to Mother is heard et the beginnjng of the. recording
stating "What you're about to bear is a message from a ~hnologioally unastutc person." The
message is a long rant to Christine Escobar who is an executive at CbaneL He $pCilds many
minutes telling her about the Court Order and how Mother violated it.

           tDefendant'$ Eldubit O was described on the stand by, LA K              as a 56 minute ·
recorded disk ofbis- home and family farm. The Court played his disk on its computer for at
 least two hours. It reran the sarile five minutes of video continuously; It was a pie~ of the
refrigerator, the lA K kitchen and the contems in the refrigerator. Then a picture from several
 different angles of Father feeding the minor child, J, ., peanut butter. If there was In facta
.separate 56 minutes on, the disk put into evidence it does not play and is not contained in any
other files on the dlsk,                                          ·

       J.
       .
               Defendant's Exhibit H shows nice
                                            .
                                                pictures of'a happy family.




                                                   22


                                                                                                          865a
This continually litigious case comes before the Court for the second time in as many years
requesting a modification to a custody order that was never followed and a new relocation (this
time to San Francisco. California) after a relocaticn that had been denied was contemptuously
earned out by Mother for a period of 376 days. The litigation in this case has continued
unceasing from the dayofChild's birth through the present.and appears to have no end in sight.

This seems an odd circumstance for what the credible facts would show was a planned
pregnancy, and a plan of some long term commitment between the plaintiff and defendant; as the
plaintiff left her job in Denver and not only moved in but signed a mortgage for the defendant's
bed and breakfast.                                                      ··

Plaintiff's counsel in cross examination of the defendant and his new girlfriend, S
K          :, tried to paint the defendant as a serial searcher and finder of women who would
commit to providing him with financial support and allowing him to continue in his position as a
stay at home bed and breakfasrowner. A preponderance of the evidence could show that to be
true. However, she fails to look at the facts that could also show It.is just as likely that her client
has been searching for a wealthy husband and the largest pile of cash to find from a marriage
with F       M,           being the current.personin her sights. How did a planned union -go so
wrong1

During her time in living with the defendant and going to bis family farm and shortly after her
pregnancy, she must have realized the odd, idiosyncratic behavior that both the defendant and his
family (that testified in this Trial) exhibit. She ccruunly realized that at the very least, their
behavior is verbose, boisterous and outward for everyone to see. S~ must have concluded she
did not want to have.these traits nurture in her child and commenced to seeing this family's
regular behavior as abusive. Then- she and her mother began constructing a framework w.here
Father could have not have access to the child. Mother has now in: her own mind confirmed the
behavior as abusive Jmd shows herself as diagnosed with post traumatic stress .from this abuse.
The Court is by no means condoning Defendant's behavior OJ' implying that it has not at times
been verbally abusive; however, seven Skype calls and recordings out of more than 300 plus
Skypes do not an abuser make. One can also accept the defendant's explanation that these
Skypes were showing frustration and.were taken after Mother violated. this Court's Order in
excess of 300 days. The worst of the Skypcs occurred after both the Hawaii and Pennsylvania
Courtshad ordered the plaintiff to return to PeDQSYlvania ,and she still failed to return. The Court
needs to also align these Skype videos with the fact that from birth untilMother left
Pennsylvania with the child, maternal grandmother would allow the defendant only with the
child in one small room in her house. As Judge Morgan previously found, a set of factors 1hat
clearly showed Maternal Gnmdmother was not acceptable for facilitating custody exchanges.
Make no mistake. it was Court Orders and not the ''devaluation of th~ yen" that caused M,otherto
return from Hawaii. It was also this Court's Contempt Order that gave Father significant
overnight visits and bonding and nqt Mother's cooperation. But the evidence seems to show she
understands and has learned from her previous obdurate behavior.

The Court should not dwell on the past and the past abuses by'Mother and Maternal
Grandmother but should look to the present and the evidence that was presented. It remains a
concern that the exchanges whether-they occur at Sheetz in Falls Creek or Brownstown,
                                                 23



                                                                                                          866a
                                                                                                                 ...
Pennsylvania, have more contention· and conflict than a prisoner exchange taking place in the
most remote area of.Afghanistan. This is primarily due to Father's insistence on controlling
every situation that occurs, The thing thatgets him allfired up is the fact that he controls so.little
and has controlled almost nothing since the child's birth.

 The key word of control for Father. appears to be "co-parent." When asked directly in his.
testimony by what he meant by co-parent, Father was unable to provide a definition. He
struggled and sputtered many different things (since that word bad been so overused on his
SJ..')'J)e messaging, taped telephone calls and statements during drop off and pick Up) it becatpe
apparent that co-parent was not what a normal person would. think. Father believes co-parenting
(ifwe arc to look at every time the term came up in the evidence and testimony in this case)
means parents discussing almost every breath the child takes during a given day. He wants to
know how many bites the child ate, how many bowel movements· the child had and the color of
each bowel movement, This is just a sampling of things he puts under the: title "co-parent."
When Mother does not show up for a custody exchange, Father immediately insists on knowing
where she is. When she does show up for a custody exchange, Father immediately starts
peppering her with numerous questions on minutia that are exhibited by the three.examples
above. When the people do not respond or when Mother does not respond, Father then resorts to
saying "she refuses co-parent" Each visit exchange then seems to turn itself into a shouting
match or refusaJ. to change custody on the part of the father because ofhis incessant questions.
This Court as well as any professional involved in. the custody field would tell Father there is no
couple that co-parentsin a sq:,aration setting which meets his. vision of co-parenting.

        Some may think Father is nc;,t aware of his surroundings of is not able to control himself;
However, when this Court told the parents they should not talk, he immediately decided to
invoke that p<>mt when a hundred year storm bit Lancaster, Pennsylvania, versus invoking it at
the exchange point. On each of the ~· days of custody trial. the trial began with new
witnesses coming forward to discuss a circumstance caused by Father at the custody exchanges.
Even though Ji~ refused to talk to Mother on the guise of what he indicated was .a court's order at
the time of the storm, he still managed to have new witnesses come forward for his behavior at
custody exchanges. It is because of this behavicr and inability to communicate at even the basic
level that this coupl~ Will do better meeting at airports for only shon periods and having the
distance of 3,0_00 miles between them,

       Mother has been engaged in a lo~g series of counseling. Mother has been going to
counseling with at Ieast two dUferent counselors for many years due to Father~s obdurate
behavior and her own seeming inability to stand up to men in herlife.. She has come. to realize
her limitations and problems and has began to cope with them through counseling. Father
experimented by going to three different counselors between the second and third day of the
custody trial and thougbt'he.might have one "he likes .. " This Court will order counseling so at
some point these two parents can talk. Of course, as with any couple, any disputt, is at least 20%
responsibility ofeacb party and. the other 60% to be distributed along a continuum. In other
words, no argument or dispute in a relationship is caused solely by one party but. it is the
responsibility of each party to that dispute at some level. most likely, at a minimum, 200/o. These
parties, although they planned on Jiving together and planned OD having a child, it WU not te be.
As Lawrence Satilka put it. "These kids should have· never gotten together, you need to have
moreinformation than you, tan find on e-bay." (Thi$ CQurt assumes Dr. Satifka meante-
                                                 24



                                                                                                         867a
                                                                                                                ,,..,
harmony). These two parents are certainly .a demonstration of the fact.that completely
incompatible people can get into a relationship and have children.

        What is the good news in this case that is beyond all dispute:
        I. Although each party exhibits tendencies toward a certain mental diagnoses, neither
party has a diagnosable mental illness;
       2. Their child is well adjusted and is bonded to both parents and gets along fine with
each of their significant others and he is healthy and well developed;

       3. Both parents are working in the field of their choice and with Mother being allowed to
move to an area where she can advance and be promoted her professional life will improve and
be successful;

        4. Both significant others for each party work in their chosen field and are successful in
their careers and genuinely care for this minor child;

        5. Extended family in either side of1his case are willing to do whatever they can to help
the parents and minor child;                                    ·

        6. The child is safe and secure in each parents' residences;

        7. Both parties now know a Court Order must befollowed even if an appeal is taken;

        It is these factors and the parents' individual talents, and those of their significant others,
that allow for Mother to move and long distance custody to work As all professionals
evaluating I.his case would point out, neither parent would get an award That being said the
future should be bright of the child as   well as each of the parents,

      Finally, this Court will not tolerate abuse of the legal system or appellate process to delay
implemeatation.effhis custody order.



               FINDINGS or       FACT PURSUANT To 23 Pa.;c.s.A.. §5328
               ·          Factors 10 Consider When A,rardipg Custody

(a)    Fectors-. hi ordering any form of custody, the court shall determine the best interest of
the child· by considering all relevant factors, giving weighted consideration to those factors which
affect the safety of the child, including the following:

(l)    Which party is more likely to encourage and permit (requent and co11tt,iuing
       contact between the c:hild and another party?                                            .
       Neither party is more likely to permit frequent and continuing contact between the ehiid
       and another party unless it is done exactly in wery detail on that party's terms, Father
       well made up his custody time that Mother took from him by moving to Hawaii when the
                                                   25


                                                                                                          868a
      'Court last had this case. However, if Father could, he would deprive Mother of custody
      and has clearly presented this belief by bis behavior and testimony. Both have said they
      would do more for the other parent to have contact.

(2)   The present and past abuse committed by a party or member of th.e party's
      household, whether there i!!I a (ODtinued risk of harm to. the rhild~n or an abused
      party and which party can better provide adequate ph3'SicaJ.safeguards and
      supenision oftbe child.
      Mother filed temporary PF As in Jefferson County, Pennsylvania, and Honolulu, Hawaii,
      against Father, both ofwh,ich were denied. Father has not physically abused Mother; •
      however, his. statements and behavior are.overbearing. They were described by Dr.
      Padua as "potentially abusive" and. she diagnosed Mother with post traumatic stress
      disorder. However, this video evidence did not appear to harm the minor child as
      founded by Dr. Gransee and does not appear to have.affected the minor child, or his
      development or bonding with either parent.

      (2.1) Neither party has had involvement of protective services.

(3)   The parental duties performed by each pany on beh1df of the child.
      Mother performed all of the parental.dutiesfor the minor child from birth until June of
      2016 .. The reason sheperfonned virtually all of the duties is because she was depriving
      Father of his custody and visitation at the time. Since that time, each parent performs all
      of the duties for the minor child when the. child is in their custody.

(4)   The need for stability and continuity in the child's education, tamily Hfe and
      communlty Ute.
       Each party has an equally stable life. Mother is moving l,utshe   is doing so for work and
       appears tohave appropriate friends and connections on her move. Father's financial
       difficulty caused by Mother's leaving and litigiousness have come under control

(5)   The availability  of extend~ family.
      father has his entire extended family as well as his girlfriend's step family within a 45
      minute drive of'his house. Mother's family is notin California where she intends to
      move; however, they all appear to be ~lling to move to wherever Motlier goes,

(6)   The child's sibling relationships.
      The child has no siblings at present If Father marries his current girlfriend, the child will
      have step brothers and sisters and he appears to get along with those children.
(7)   The wen-reasoned     preference of the child, based on the children's maturity and
      jndgment                                                                         ·
      NIA as the child was not called to testify.
(8)   The attempts   ofa parent to turn the child against the other parent, except in cases
      of domestic violence where reasonable safety measures are necessary to protect the
      child from harm.

                                               26



                                                                                                      ss9a
                                                                                                             '
        Both parents appear to attempt to tum the minor child against the other parent Neither
        parent holds the otherin a good Hgbt and tpey both appear to want to say bad things
        about the other parent,

 (9)    Which party is more likely to maintain a loving, stable, consistent and nurturing
        relationship with tht (hild adequ.atefor the child's emotional ne,eds?
        Both parents appear, equally likely to maintain a loving, stable, consistent and nurturing
                                                               to
        relationship with the child as long as it is exclusively 'the child and not involving the
        other parent.

(10)    Which party is more likely to attend to the daily physical, emotional,
        developmen-C.I, educational and ~ecial necda oftbe child?
        Both parents appear equally likely to attend to the daily physical, emotional,
        developmental, education and special needs of the child as long as it is exclusively to the
        child and not involving the other parent,

(l l)   The proximity of tbe· residence$ of the parties.
        the proximity of the.residences of the parties is from Lancaster, Pemisylvani~ to San
        Francisco, Celifomia, The distance between Lancaster, Pennsylvania, and San Francisco,
        California is 3,000 miles.

(12)    Each party's availability to care f()r the child.or ability to make •PPl'Opriate
        child-care arrangements.                                   ·
        Both parties are equally able to make appropriate child care; ammgeinents.

(13)    The level of conflict between the parties and the willingness ud ability of the parties
        io cooperate with one another.
        Nei1her party has the ability and willingness to want to cooperate with the other party;

(14)    The history of drug or alcohol abuse of a party or member of a party's
        household.
        There is no history of drug or alcohol abuse by either party or member oftheir household.
(J 5)   Tbe msital and physical condition of a party or member of a party's household.
        NIA

(16)    Any other relevant fac(o,r.
        As Dr. Gransee noted, each of these parties fail at each of'the factors to consider for
        custody; however, the childremains well adjusted and as such, both, should have some
        share of custody.

        The other factor which the Court should note fa Mothcr,s intentional Interferencewith the
        custody of the child by keeping the child in Hawaii and away from Father, Between the
        date of the first custody trial and the date some twenty days aft¢r the Pennsylvania
        Superior Court affirmed the Court's decision rcg~g       this allowance of the move to
        Hawaii. She clearly took advantage of Judge Morgan's initial Order and the appellate
        process to deprive Father of physical custody.                              ·
                                                27



                                                                                                      870a
                    FACTORS UNDER 23 Pa.C.S.A. §5337fbl
                             RELOCATION


(1) The nature, quality, extent ofinvolvement and duration of the child's
relation$bip with the party proposing to relocate and with the nonrelocating party,
siblings and other significant persons in the child's life.

The party proposing to relocate is Mother who has relocated with the child and has been
the primary caretaker of the child since birth. If Mother and Father lived next door to each
other, they would not have any pleasant contact with each other. As such, any significant
persons in the parties' lives can be aceommodated.

(2) The age, developmental stage. needs of the cbild and the likely impact the
relocation will have on the child's physical, educational and emotional development,
taking into consideration any special needs of the child.

The child is2~3/4 years and appears to be at a normaldevelopmental      stage and appears to
be· bonded with 'both parents although the. parents do not get along.
(3) The feasibility of p"8erving the relationship between the nonrelocaffng party
and the child through suitable custody arrangements, considering tile logistics and
financial circumstances of the parties.

Mother appears to have financial resources to accommodate reguler visitation between
Father and the child which will be discussed in later Orders of Court by deviated from her
child support to assist in transportation. This child was living against the Court's Orderin
Hawaii for almost a year and Father managed to bond with the child through Skype.

(4) The child's preferenc~ taking into COD$ideration the age and maturity of the
ehild.

The child, because ofhis age, was not called for a preference.

(5) Whether there is an estabUshed pattern of conduct of either party to promote or
thwart the relationship of the child and the other party.

Mother did succeed in keeping Father from having any physical contactwith the child for
376 days while she was in Hawaii against this Court's Order. However, it appears from
the facts that Father would just as quickly keep Mother from having any significam
contact and thwarting the custody and visitation of Mother.

(6) Whether the relooitioo will enhance the general quality oflife for the party
seeldng the reloc:ation~ including, but not limited to, firumcial or emotional benefit or
educational opportunity.


                                          28


                                                                                               871a
Relocation would enhance the general quality of life for Mother, financially, emotionally
and educationally,

(7) Whether the relocation will enhance the general quality oflife for the child;
iu~]uding, but not limited to, fmancial or emotional benefit or educational
opportunity.
                                                                                   ·•·
The relocation would enhance the general quality of life forthe child. The child will have
a better financial situation in San Francisco and emotionally Mother would be happy since
she is with her fiance, far away from Father, protected by her vice president and the
schools in the area are incredible. Further; it would benefit this child to have his parents
as.far apart as possible.

(8) The reasons and motivation of each party for seeking or opposing the relocation.

It appears that Mother is seeking employment in the onlyplace that sees fit to hire her due
to a prior relationship she has with the Vice President of West Coast Operations for
Chanel, Inc. Although.jobs on the East Coast are the same title, she immediately said she
is not qualified for those positions. lt is obvious with the evidencein these hearings that
the vice president protects her and gives her a great deal of latitude and work. Even going
to the extent of continuing bet job offer as this relocation case having drug on. Having a
good job in a nice location appears to be the motivation. As far as these parties'
relationship with one another, either of them would do anything to keep the minor child
away from the other parent That is the case even though Mother would say things on the
standfor example that she wants the child to have a relationship with Father.

(9) The present and past abuse eommitted by a party er member of the part)'1&
household and whether there is a continued risk of harm to the child or an abused
party.

There has never been physical abuse by either party. While Mother was living in Hawaii,
the Skype and telephone calls became so strange and abusive mentally that she was
diagnosed with posttraumatic stress disorder. Of course recordings that were placed into
evidence were seven out of three hundred plus Skypes and although extremely rude and
strange will surely reflect the worst of Father's behavior in a bad time. Further, her
counseling will allow her to deal with Father's strange behavior.

{JO) A..y other factor aff~ting the best interest of the c:hild.

As Dr. Gransee observed, these parents do notget along and both of them do things
hurtful to each other which ultimately could be hurtful to the minor child; however,
despite the bad parenting from each parent, the child appears to be well adjusted and
bonded with both parents. Because oftheir poor behavior with each other, this Court
believes that unlike many custody cases, these parents and. the child will benefit from
having each parent as far from the other as possible,



                                          29



                                                                                               872a
Mother. for her part. made a friend and continuing ally of the Vice President of-Operations
at Chanel's. West Coast. 'The facts of how this case has progressed with jobs in Hawaii
and being kepi open in San Francisco and the opportunity for advancement still being
present shows that this vice president, for whatever reasons, cares and wants to protect
Mother. All in all, a move to California will benefit Mother and Child and not put Child
in a situation where he is traveling significantly further in time than be is in the current
custody arrangement Despite the tortured history of this case and Mother's and Maternal
Grandmother's continuing quest to deprive Father ofvisitation for the first one and three
quarter years of the child's life, the child is healthy and bonded. Also, despite Father's
inability to see his limitations and do exactly evezything he should not do at custody
exchanges the behavior has not affected the child. The age of electronics, pure genetics or
maybe just some unforeseen connection to our ancestors and progeny has left this child in
a position where he is not harmed but in fact has excelled and in fact has bonded with each
of his parents. The child has overcome both of his parents' limitations.

This Court puts in place an Order which should allow the parties and child, if followed, to
excel until this Child's adulthood.



As such, the Court enters the following Order.




                                          30



                                                                                               B73a
                              IN THE COURT OF COMMON PLEAS OF
                              JEFFERSON COUNTY, PENNSYLV ANJA
                                           CIVIL DlVISlON

                                                                                 . . · - ., . :, ; ! ·--,_ . . ,..1
                                                                                      ,,   -~
            10,W                                                                                       .-
                                                                                                           - ~
                                                                                                            '"·;       L\



                            Plaintiff,

                   v.                                          No. 560 CD 2013

               K                                       ...
                            Defendant.


                                         ORDER    OF COURT
          AND NOW, this 1 lth day of March, 2016,
          IT IS HEREBY ORDERED AND DECREED as follows:
          1. Plaintiff, A        D. W _ ·. (hereinafter "Motber") and Defendant L. Ai              K
(hereinafter "Father''), shall have shared legal.custody of the minor child J·     T.            "w.
date of birth July , 2013 (hereinafter ''Child"). Shared legal custody is also defined to include;
but not be limited to, the right of'Motber and Father to obtain upon request report cards and other
relevant infcrmation concerning the progress of the child in school as wellas all medical,
psychologist, counselor, school official, or provided of religious instruction concerning the child.
A copy of this Order shall be sufficient to enable any school official and any medical,
psychological or counseling provider to release infonnation or copies thereof to either Mother or
Father.
          2. Mother Is permitted to relocate with Child to San Francisco, California.,
          3. Mother shall have primary physical custody of Child subject to Father's partial                rs >
physical custody and visitation which shall occur asfollows:                                                m ii.
          a. Beginning March 24. 2016, at 2:30 p.m., Father shall pick up Child and keep him· ~                             ffi
his custody until Monday; April 4, 2016. at2:30 p.m. Mother will then pick up the child at                                  O
Sheetz and keep the child in her custody until April i1, 2016, at 2:3'0 p.m, Father will then                      e    <
the child in his custody from April 21, 2016, beginning at 2:'.30 p.111., through May 11 2016. .. ext,
                                                                                                  .

Father will have child in his custody from May 19,, 2016, beginning at 2:30 p.m., through
29, 2016, at 2:30 p.nt, This schedule will remain in effect for each month thereafter. The




                                                                                                                                  874a
                                                                                                                                         ... ,.
 Thursday occurring on the full third week of the month until the Monday one week distant from
 the Monday following that Thursday. From March through the July visit, the pick ups and drop
 offs will occur at the Falls Creek Sheetz and Lancaster Sheetz which have occurred in the past.
 However, at JulySl , 2016, pick ups will be Father's responsibility to retumthe child to the
appropriate address in San Francisco. California. Father shall return Child by 8:00 p.m. Pacific
time and Mother shall return Child by 8:00 p.m. Eastern time. Beginning in August, 2016, and
every other month thereafter, Mother shallprovide transportation for the child and any
accompanying adult to and from San Francisco, California. Beginning in September, 2016, and
every other month. Father will provide transportation for the child and any accompanying adult
both ways .. If Father does not wish to exercise his custody for the months he. is responsible for
transportation, he shall advise Mother by the first Sunday of that month. This schedule shall
progress in that fashion. from July. 2016, until July. 2018. Father shall receive a $150.00
downward deviation from bis child support to assist in covering travel costs to accommodate
Motber's.moveto San Francisco, After July. 2018, no further deviations in child support will be
permitted as the child will be permitted to travel on his own.
        4. Beginning when Child enters Kindergarten:
        a. Father wiU begin bis period of custody beginning the third Thursday of every month
until the follo~g Monday (one weekend a month). In even numbered years, Father will begin
his period of custody from the day after Christmas until New Years Day. In odd numbered
years, Father will begin his period of custody from the beginning ofthe Christmas break through
December 29th ofthat year.

        b. Father will begin his period of custody starting the first.Friday of summer vacation
until the Friday before school resumes. Mother shall provide Father with written notice of the
seven day period shewill obtain custody ofChild during his.summer break from school prior to
Aprill" of that given year.
        S. Father shall enroll and successfully complete a psychological or mental health
counseling program. After he bas attended ten sessions with a therapist, psychologist or
counselor, that professional shall contact Mother's. mental health professionals for the purpose of
eventually beginning and successfully completing communication counseling between the two of
them. Father will have attended ten sessions and have the therapist contact Mother's therapist
beginning on or before July 31, 20 J 6.




                                                                                                      875a
                                                                                                             ....
            6. When Mother is transporting Child to Lancaster, Pennsylvania. She will make
 reservations and Father shall pick up at either the Harrisburg International Airport,
 Baltimore/Washington International Thurgood Marshall Airport, or the Philadelphia
 International Airport,
            7. When Father is transporting Child toMother.he      can make arrangements for Child to
 fly into San Francisco Airport, Oakland International Airport, Norman Y. Mineta San Jose
·International Airport, or Sacramento International Airport. All of those would qualify.
            8. The child will need to be accompanied by an adult until July, 2018, when he turns five
 years of age. He can be accompanied by either parent or any family member, friend or agent that
 the transporting (paying) parent deems appropriate.
            9. When a parent has custody ofCbi1d,. the· other parent shall be entitled to three five-
minute Skype videos per day. They will occur in the time zone where Child is at 8:00 a.m., at
 l:00 p.m .• and at 7:00 p.m .• in the prevailing tlme.in that time zone   on that day. The other parent
will need to awaken or stay awake to accommodate Child' s schedule. The Skype sessions will
be five minutes long and they can      be extended up to no longer than ten minutes by the receiving
parent if the Skype conversation is productive for Child. If the Skype has the content of
Plaintiff's Exhibits 2 through 7, then they should be terminated at five minutes.
        10. After July of 2018, there shall be no further deviation from Father's child support
obligation. That deviation of $1 50.00 will begin in August, 2016~by separate Order of Court to
the support number,
        11. This Order of Court will begin its implementation on March 24, 2016, and both
parties will abide by this Order regardless of whether any appeal is filed. this Court Order will
be followed by both parents.
        l 2. In the event that either party intentionally fails to abide by this Order of Court, law
enforcement will take Child and immediately relinquish him to the custody of Jefferson County
Children and Youth Services for placement into nonfamiJy foster care.
        '                   '

        13. Such other times as the parties may mutually agree.
        14. While in the presence of the child, neither party shall, nor shall they permit any other
persons to, make any remarks, nor do anything, which can in any way be construed as derogatory
or uncomplimentary to the other.




                                                                                                           876a
       15. This Ordersupersedes any prior Orders in this custody matter and remains in effect
pending furtherOrder of Court
       16; This Court will retain jurisdiction in this matter.

                                              BY THE COURT,




C:    Toni Cherry, Esquire
      Lea Attn Heltzel, Esquire




                                                                                                877a